DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 11 and 13-18 are rejected.
Claims 6-10 and 12 are objected to.

Specification
The amendment to the specification submitted on 03/14/2022 is acceptable.

Drawings
The drawings were received on 03/14/2022. These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding independent claim 1, Applicant primarily alleges that the combined teaching of Long, Turnbull and Igarashi fails to explicitly disclose the limitations: “a foamy part which is located between the cover and the microphone circuit board; and a shielding film for shielding the microphone against electrostatic discharge, wherein the shielding film is located between the cover and the foamy part and covers the outer surface of the foamy part,” as required by independent claim 1. 
The Applicant argued that the “sealing foam” referenced by Long is a sealant, which may be substituted with other materials, like silicon, and seals the connection made by a physical channel (which allows the entry of the audio signal to the microphone) and the circuit board. This is stated in Long as: “The sealing device may be a device for sealing foam or silicone. Since the sound channel of the microphone is unique, that is, the channel from the appearance of the mobile terminal to the sound hole of the microphone body, the entire sound channel needs to be sealed in order to ensure the sound quality. Specifically, when sealing, the sealing material can be disposed on the inner side wall of the sound passage and the part where the parts are connected to the parts.” Applicant contends that the “sealing foam” of Long and the “foamy part” of the above-referenced limitation serve different purposes; namely, to seal a sound passage (and/or connect parts) and to support a shielding film, respectfully. Moreover, the “sealing foam” and “foamy part” are structurally different in that the “foamy part” of the above limitation could not be substituted with silicon. Further, Applicant notes that the “exposed copper area” (or metal film) of Long is disposed on the surface of the circuit board and the sealant is placed between the shielded circuit board (the circuit board with the metal film) and the “middle frame” (allegedly, a cover). In contrast, the claimed limitation above specifically states that the shielding film covers the outer surface of the foamy part and the foamy part is disposed between the circuit board and the cover such that the shielding film faces the cover. As such, Long necessarily fails to teach at least “a foamy part which is located between the cover and the microphone circuit board; and a shielding film for shielding the microphone against electrostatic discharge, wherein the shielding film is located between the cover and the foamy part and covers the outer surface of the foamy part,” as required by independent claim 1.

In response, examiner respectfully disagrees with Applicant's arguments regarding the above highlighted limitations for the following reasons: firstly, according to the applicant’s own analysis of the prior art of Long in the argument above, it is admitted that Long discloses all the three structural elements in the contested limitations. These elements include “a sealing foam” as a sealant, a shielding film, and a cover. Secondly, in the disclosure of Long, these structural elements together with the other elements are combined to provide electrostatic shield for the microphone, the same problem that the applicant’s invention of claim 1 sought to solve. In order words, Long’s teaching is directed toward solving the same problem of protecting a microphone against electrostatic discharge as the applicant’s invention of claim 1. From the applicant’s argument, it appears that the difference between the teachings of Long and the invention of claim 1 is about the arrangement of the corresponding components. In other words, the applicant appears to argue that the arrangement of the elements according to claim 1 is different from the arrangement as taught by Long. However since claim 1 was rejected under 35 U.S.C. §103-obviousness title, the alleged difference in the arrangement of the elements of claim 1 as compared to the arrangement taught by long does not carry any patentable weight, because it has been held that the particular placement or arrangement of an element of a claim is an obvious matter of design choice (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, the applicant’s argument based on seemingly differences between the particular arrangement of the structural elements in claim 1 as compared to the arrangement as taught in Long is not persuasive. In addition, claim 1 is an apparatus, and Long discloses all the structural elements required for the practice of the claimed invention. This implies that the structural elements as taught by Long have the inherent capability to perform in the same manner as claimed in the applicant’s claim 1. Applicant is reminded that: claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). In the present situation, claim 1 is an apparatus claim, and Long discloses all the structural elements recited in the claim, thus claim 1 is obvious over the teachings of Lung.  
In view of the above response, the examiner respectfully submits that the applicant’s invention of claim 1 is obvious over the combined teachings of Long, Turnbull and Igarashi. Therefore, the examiner maintains the previous rejection of claim 1 which is herein repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long226 (CN 105828226, hereinafter Long226) in views of Turnbull et al (US PUB 2012027241, hereinafter Turnbull), and Igarashi et al (US PUB 20040208311, hereinafter Igarashi).
Regarding claim 1, Long226 discloses a microphone assembly having shielding function (e.g. a shielded microphone assembly, see figures 1 and 2), comprising: a microphone circuit board (e.g. a PCB 106) having a microphone (e.g. a microphone 108); a cover (e.g. a middle frame 102) which is located outside the microphone circuit board (see figure 2); a foamy part (e.g. foam sealing part 112) which is located between the cover and the microphone circuit board (a sealing part 106 is positioned between the middle frame 102 and the PCB 106), (see figure 2); and a shielding film (e.g. a conductive film) which is suitable for shielding the microphone against electrostatic discharge, wherein the shielding film is located between the cover and the foamy part and covers the outer surface of the foamy part, and wherein the shielding film is electrically conductive and grounded to a ground potential (e.g. the metal middle frame 106 and the metal elastic piece have conductivity, therefore, the static electricity is conducted to the metal dome 104 through the metal middle frame, and then the static electricity is conducted to the zero voltage region on the PCB through the metal dome, that is, the mobile terminal pre-defined "ground" on the PCB, so that the "ground" on the PCB discharges static electricity to the ground, thereby preventing static electricity), (see Long226, pgs. 2-3, and figures 1-2).
Long226 does not explicitly disclose that the microphone assembly is for a motor vehicle, and that the shielding film is grounded to a vehicle chassis potential.
However, Turnbull in the same field of endeavor teaches that it is well known in the art to provide a microphone assembly (e.g. a microphone assembly 305) with a shielding function for a motor vehicle (e.g. a vehicle 100), and wherein the shielding film of the microphone is grounded to a vehicle chassis potential as demonstrated in [0019]-[0022] and figures 1-4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the assembly in a motor vehicle as taught by Turnbull in the teachings of Long226 so as to adapt the microphone for use within a vehicle interior if such a use is intended or desired.
The combination of Long226 and Turnbull further fails to explicitly disclose that the microphone is supplied by a differential audio bus such that the ground potential of the microphone is floating.
However, Igarashi in the same field of endeavor teaches that it is well known in the art to supply a microphone with a differential audio bus such that the ground potential of the microphone is floating as set forth in [0014], [0024]-[0027] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate supplying differential audio signal to the microphone as taught by Igarashi in the teachings of Long226 in view of Turnbull in order to effectively cancel internal noise or cross-talks around the microphone, and thereby further improving the efficiency of the device. 

Regarding claim 2, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, wherein the shielding film is electrically connected to a chassis ground terminal provided on the microphone circuit board (e.g. the metal middle frame 102 is connected to a ground terminal on the PCB 106), (see Long226, pg. 2 and figure 3).

Regarding claim 4, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 2, wherein the inner surface of the cover has an electrically conductive portion (e.g. conductive metal middle frame 102), which is electrically connected to the chassis ground terminal through a connecting member (e.g. a metal dome 104), and wherein the outer surface of the shielding film electrically contacts the electrically conductive portion of inner surface of the cover in order to ground the shielding film (e.g. the PCB 106 and the metal dome 104 in the ESD protection device are disposed inside the metal middle frame 102. The metal dome 104 is disposed between the metal middle frame 102 and the PCB 106, and the metal dome 104 is respectively associated with the inner surface 1021 of the middle frame and the PCB 106), (see Long226, pg. 3 and figure 2).

Regarding claim 5, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 4, wherein the connecting member (metal dome 104) is an electrically conductive spring contact, which is compressively located between the cover and the microphone circuit board or said another circuit board (e.g. the dome 104 is an elastic metal material disposed between the metal middle frame 102 and the PCB 106, and the metal elastic piece is in contact with the exposed copper area of the PCB), (see Long226, pg. 2 and figures 1-2).

Regarding claim 11, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 2, wherein the inner surface of the shielding film is electrically connected to the chassis ground terminal provided on the microphone circuit board through a connecting member (e.g. via metal dome 104), (see Long226, figure 2).

Regarding claim 13, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, wherein the inner surface of the cover (e.g. a middle frame 102) is provided with an electrically conductive layer, which electrically connects to the outer surface of the shielding film (see Long226, pg. 3, and figures 1-2).

Regarding claim 15, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, wherein the shielding film (e.g. conductive film) is glued or stuck onto the outer surface of the foamy part (see Long226, figure 2).

Regarding claim 16, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, wherein the foamy part (e.g. foam sealing part 112) is provided with an acoustic hole (e.g. a central hole) for the microphone, and the acoustic hole is covered by the shielding film (see Long226, figure 2).

Regarding claim 17, Long226 as modified by Turnbull and Igarashi discloses an interior module (e.g. a rear view mirror 101) for a motor vehicle, comprising the microphone assembly according to claim 1 (see Turnbull, figures 1-2).

Regarding claim 18, Long226 as modified by Turnbull and Igarashi discloses a motor vehicle (e.g. motor vehicle 100) comprising the interior module according to claim 17 (see Turnbull, figures 1-2).

Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Long226 in view of Turnbull and Igarashi as applied to claim 1 above, and further in view of Huang et al (US PUB 20130320465 hereinafter Huang). 
Regarding claim 3, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, but fails to explicitly disclose further comprising another circuit board, wherein the shielding film is electrically connected to a chassis ground terminal provided on said another circuit board.
However, Huang in the same field of endeavor teaches a microphone assembly (see at least the abstract), comprising a first circuit board (e.g. a first PCB 30), and a second circuit board (e.g. a second PCB 60), (see figure 2) wherein a shielding film is electrically connected to a chassis ground terminal provided on said another circuit board (see Huang, [0014] and [0018], figures 2-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing of the present invention to incorporate a second circuit board as taught by Huang in the teachings of Long226 in views of Turnbull and Igarashi in order to further improve the distribution of circuit elements across two circuit board, and thereby further enhancing the signal processing efficacy of the microphone assembly.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long226 in views of Turnbull and Igarashi as applied to claim 1 above, and further in view of Rombach et al (US PUB 20200169818, hereinafter Rombach).
Regarding claim 14, Long226 as modified by Turnbull and Igarashi discloses the microphone assembly according to claim 1, but fails to explicitly disclose wherein the shielding film has a mesh film structure.
However, Rombach in the same field of endeavor teaches that it is well known in the art to provide a shielding film in the form of a mesh structure (e.g. a MSH film) in a microphone assembly as demonstrated in [0068]-[0069] and figure 12. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a shielding with a mesh structure as taught by Rombach in the teachings of Long226 in views of Turnbull and Igarashi in order to further improve the ESD shielding effect in the device.

Allowable Subject Matter
Claims 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654